El Juez Asociado Sr. Aldrey
emitió la opinión del tribunal.
El apelante y demandante, como cesionario de los dere-chos y acciones que Juana Olán tenga o pueda tener por razón de su matrimonio con Genaro Candelario, que fué disuelto por sentencia de divorcio, alegando que Genaro Can-delario compró dos fincas rústicas durante el matrimonio con dinero de la sociedad conyugal, que no desea continuar en la comunidad de bienes con la sucesión de Candelario, que ha fallecido, y que dichas fincas son esencialmente indivisi-bles, demandó a dicha sucesión y a la administradora judicial de los bienes relictos por Candelario pidiéndo a la corte que ordenase la venta en pública subasta de esas fincas y que se practique la liquidación y división de su producto en-tre el demandante y la expresada, sucesión condenando a ésta a pagarle cierta cantidad de dinero por su parte proporcio-nal en los productos de las fincas desde la muerte de Can-delario.
Admitieron los demandados en . su contestación que las fincas fueron compradas por Candelario durante su matri-monio con Juana Olán con dinero de la sociedad de ganan-ciales pero alegaron que por escritura pública en la que los esposos hicieron después de divorciados la liquidación de la sociedad conyugal y la distribución de cierto bien común, re-*746nuncio Juana Olán su derecho a los gananciales en cuales-quiera otros bienes que hubiera.
Después de divorciados Genaro Candelario y Juana Olán comparecieron ante notario y otorgaron escritura en la que exponiendo que los bienes de la sociedad conyugal que tu-vieron consistían solamente de un crédito hipotecario por 2,000 pesos provinciales, o sea, 1,200 dólares, que había sido satisfecho, lo dividen por mitad, o sea seiscientos dólares para cada uno, después de lo cual se dice lo siguiente:
“Cuarto. En consecuencia se dan por satisfechos por ser lo único' que poseían renunciando cada uno de por sí al derecho que pueda o pudiera tener sobre cualquier clase de bienes pertenecientes al otro, pues desde ahora y para siempre se da cada uno por bien recibido de la parte que le correspondía por razón de gananciales. Así lo otorgan bajo la más formal promesa de cumplir estrictamente su contenido, en la advertencia de que la expresada renuncia la hacen bajo términos absolutos.”
Sostiene el apelante que al declarar la corte inferior sin lugar su demanda cometió error al considerar dicha escri-tura como una renuncia de Juana Olán a favor de Genaro Candelario de los derechos y acciones que tenía sobre todo los bienes pertenecientes a la sociedad de ganancialés, y al declarar que constituye una renuncia sobre los bienes objeto del pleito. ' Como dicen los apelados en su alegato, ambas cuestiones se reducen a una sola, la de si la escritura com-prende o no la renuncia de todos los bienes gananciales ha-bidos durante el matrimonio.
Teniendo en cuenta los hechos expuestos en esa escritura y la cláusula de ella que hemos copiado llegamos a la con-clusión de que Juana Olán no hizo renuncia de sus derechos a los bienes que pertenecieran a la sociedad conyugal de que formó parte, y, por tanto, a los que son objeto del pleito, pues una detenida consideración de ella convence de que si dividieron de por mitad solamente el crédito hipotecario fue bajo la base de que era el único bien perteneciente a la so-ciedad conyugal, y como consideraron que no había otros *747bienes gananciales la renuncia contenida en la cláusula cuarta no puede referirse a bienes que no podían tener en su mente al hacerla como lo demuestra la manifestación que hacen de darse por satisfechos con la división del crédito hipotecario “por ser lo único que poseían”. Si hubiera querido renun-ciar a cualquier otro bien ganancial independiente del crédito hipotecario que dividieron claramente lo hubiera consignado en la renuncia. Además, la renuncia contenida en la cláu-sula cuarta copiada se refiere “al derecho que pueda o pu-diera tener sobre cualquier clase de bienes pertenecientes al otro” (cónyuge) o sea sobre bienes que pertenezcan al que fué su esposo, diferentes, por tanto, de los que son de la so-ciedad conyugal.
A pesar de la conclusión a que acabamos de llegar ten-dremos que confirmar la sentencia porque pidiendo el de-mandante que se ordene la venta de las fincas y que se li-quide y divida el precio que se obtenga, no alegó ni probó que los conduéños no convienen en que se adjudique a uno de ellos indemnizando a los demás y porque no probó tam-poco, aunque lo alegó y fué negado por los demandados, que dichas fincas sean esencialmente indivisibles, requisitos que exige el artículo 411 del Código Civil Revisado para que pueda pedirse la venta de la cosa común y el reparto de su precio, ya que por regla general las fincas rústicas son sus-ceptibles de división material.
Solicitó el demandante en su segunda causa de acción que los herederos de Genaro Candelario le paguen la mitad de los frutos que las fincas produjeron desde, agosto de 1904 en' que fué disuelta la sociedad conyugal hasta que falleció y cuyo importe fijaron en $663.
La única prueba de esta causa de acción consistió en la declaración del demandante pero como se refiere a produc-tos englobados de la finca desde agosto de 1904, fecha del divorcio, hasta el día del juicio, 28 de agosto de 1918, y como en la demanda sólo se reclaman los frutos hasta la muerte *748de Grenaro Candelario, sin que sepamos tampoco cuándo ocu-rrió, no puede, con esa prueba, determinarse la cantidad de frutos reclamados en la demanda.
Por los motivos antes expresados la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados Wolf, del Toro y Hutchison.-